DETAILED ACTION
Claims 1-20 were rejected in the Office Action mailed 11/24/2021.
Applicants filed a response and amended claims 1, 3, and 20, canceled claims 2 and 11-19, and added new claims 21-28 on 2/24/2022.
Claims 1, 3-10, and 20-28 are pending, claims 21-28 are withdrawn.
Claims 1, 3-10, and 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The inventions of the instant application are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, i.e., by laser metal deposition, without the need for high pressure.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 3, 6-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz et al. (US 4679314) (hereinafter “Lenz”) in view of Molina Mesa et al. (US 2019/0202003 A1) (hereinafter “Molina”).

Regarding claim 1, Lenz teaches an internally cooled rotor for an acyclic generator having a ferromagnetic steel core with a cylinder copper conductor diffusion bonded to the core with a multiplicity of cooling tubes embedded in the copper conductor (Lenz, Abstract). Additionally, Lenz teaches that a conductor cylinder is diffusion bonded to the core, where the core is comprised of a forged ferromagnetic steel core integrally formed with axial shaft extensions 14 and 16, i.e., variable diameters, and the conductor cylinder is in the form of a sheet of oxygen dispersion strengthened copper and is cut to size to be wrapped around the core periphery (Lenz, Column 2, lines 43-45, Column 3, lines 49-59 and Figures 1 and 2). 
Lenz further teaches that a container is used to envelope the cooling tubes as assembled to the core, i.e., the container is only around a select portion of the core, and then the container is loaded with a metallic powder, containing mainly copper (Lenz, Column 4, lines 6-14 and Figure 3). Lenz also teaches that the assembly is heated in a furnace while in a vacuum to condense the powder, then the container is sealed and placed in a hot isostatic press where the temperature and pressure are increased so that the container is crushed to densify the copper powder content into a non-porous mass which is diffusion bonded to the surfaces of the core, copper sheet, and tubes exposed within the container (Lenz, Column 4, lines 21-32 and Figures 2 and 3). Moreover, Lenz teaches that the copper sheet is at the same time diffusion bonded to the core surface at their interfaces (Lenz, Column 4, lines 33-34). 

The internally cooled rotor for an acyclic generator having a ferromagnetic steel core with axial shaft extension placed in a container of Lenz corresponds to a solid steel rotor comprising providing a solid steel rod having a variable diameter in a capsule of the present invention. The metallic powder, containing mainly copper, loaded into the container of Lenz, corresponds to providing an alloy powder layer in the capsule positioned around select portions of the solid steel rod, the powder layer comprising alloy material that is different from the steel of the solid steel rod of the present invention. The sealing of the container of Lenz, corresponds to closing the capsule of the present invention. The hot isostatic pressing of the container of Lenz corresponds to introducing the capsule to a hot isostatic pressing chamber of the present invention. The diffusion bonding of the metallic powder to the core through increased temperatures and pressures of Lenz corresponds to increasing the pressure and temperature within the chamber causing the powder layer to compress into a cladding and the cladding to weld to the solid steel rod of the present invention. 

While Lenz teaches a ferromagnetic steel core with a cylinder copper conductor diffusion bonded to the core with a multiplicity of cooling tubes embedded in the copper conductor (Lenz, Abstract), Lenz does not explicitly disclose the steel rod having a surface comprising grooves formed along at least a portion of the surface.
With respect to the difference, Molina teaches a method for manufacturing structural steel components with local reinforcements, where the steel product comprises grooves in a zone to be reinforced and then depositing a reinforcement material on the inner surface of the grooves (Molina, [0012]).
As Molina expressly teaches machining the grooves in the steel permits a precise material deposition process as the zone is already predefined, the use of the groove enables the combination of two different reinforcement types, improves resistance to buckling forces, and improves the behavior of the reinforcement (Molina, [0015]). 
Lenz and Molina are analogous art as they are both drawn to a method of adding an extra powder layer to the outside of select portions of a steel core material (Lenz, Abstract; Molina, Abstract).
In light of the motivation to machine grooves in the outside surface of a steel core material as taught in Molina above, it therefore would have been obvious to one of ordinary skill in the art to machine grooves on the outside of the ferromagnetic steel core of Lenz prior to adding the cladding layer in order to provide a precise material deposition zone, enable to combination of different reinforcement types, improve the resistance to buckling forces, and improve the behavior of the cladding section (Molina, [0015]), and thereby arrive at the present invention. 
Given that the combination of Lenz in view of Molina provides for grooves to be machined into the surface of the steel core, the process of Lenz would also provide an alloy powder layer over the grooves in the solid steel rod, and compress the cladding over the grooves of the solid steel rod, as presently claimed. 

Regarding claim 3, Lenz also teaches that the metallic container encompasses the whole of the sheet of copper placed on the ferromagnetic steel core and that the metallic container is then filled with metallic powder (Lenz, Column 4, lines 11-15 and Figures 2 and 3). Given that Lenz in view of Molina provides for grooves to be machined into the surface of the steel core, and these grooves would be placed under the sheet of copper which in turn is placed in the metallic container, it would be obvious for at least some of the metallic powder to fill the grooves in the ferromagnetic steel core. Therefore, the powder layer is positioned at least in the grooves of claim 3 of the present invention. 

Regarding claim 6, while Lenz teaches placing the core, copper sheet, and metallic powder in a container prior to hot isostatic pressing (Lenz, Column 4, lines 6-25), since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the shape, i.e., mold for the container, since such a modification would have involved a mere change in the configuration of a component. A change in configuration is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04 IV(A).

Regarding claim 7, Lenz also teaches that a conductor cylinder is diffusion bonded to the core the conductor cylinder is in the form of a sheet of oxygen dispersion strengthened copper and is cut to size to be wrapped around the core periphery (Lenz, Column 3, lines 49-59 and Figure 2). The conductor cylinder of Lenz corresponds to providing an intermediate layer between the solid steel rod and the alloy powder layer at a welding zone of the present invention. 

Regarding claim 8, while Lenz teaches that the core is a ferromagnetic steel and that nickel plating alone or nickel plating and a copper sheet are placed between the core and the metallic powder (Lenz, Column 3, lines 50-59 and Column 4, lines 51-56), given that most steels contain at least some amount of either nickel or copper, it would have been obvious to one of ordinary skill in the art that the intermediate layer comprises at least some material that is the same of the steel rod, as presently claimed. 

Regarding claim 9, Lenz also teaches that as an alternative to the copper sheet, its equivalent can be created by an intermediary HIP process, where the core is nickel plated, placed in a container, and filled with copper powder (Lenz, Column 4, lines 51-55). The nickel plating of the core of Lenz corresponds to wherein the intermediate layer comprises doping a surface of the solid steel rod of the present invention. 


Regarding claim 10, Lenz also teaches that the copper powder is densified into a non-porous mass which is diffusion bonded to the surfaces of the core, copper sheet, and tubes exposed within the container and that the copper sheet is at the same time diffusion bonded to the core surface at their interfaces (Lenz, Column 4, lines 21-34 and Figures 2 and 3). The diffusion bonding of the copper powder with the copper sheet and core and the copper sheet with the core of Lenz, corresponds to wherein the intermediate layer diffuses into the solid steel rod and the powder layer of the present invention. 

Regarding claim 20, Lenz teaches an internally cooled rotor for an acyclic generator having a ferromagnetic steel core with a cylinder copper conductor diffusion bonded to the core with a multiplicity of cooling tubes embedded in the copper conductor (Lenz, Abstract). Additionally, Lenz teaches that a conductor cylinder is diffusion bonded to the core, where the core is comprised of a forged ferromagnetic steel core integrally formed with axial shaft extensions 14 and 16, i.e., variable diameters, and the conductor cylinder is in the form of a sheet of oxygen dispersion strengthened copper and is cut to size to be wrapped around the core periphery (Lenz, Column 2, lines 43-45, Column 3, lines 49-59 and Figures 1 and 2). 
Lenz further teaches that a container is used to envelope the cooling tubes as assembled to the core, i.e., the container is only around a select portion of the core, and then the container is loaded with a metallic powder, containing mainly copper (Lenz, Column 4, lines 6-14 and Figure 3). Lenz also teaches that the assembly is heated in a furnace while in a vacuum to condense the powder, then the container is sealed and placed in a hot isostatic press where the temperature and pressure are increased so that the container is crushed to densify the copper powder content into a non-porous mass which is diffusion bonded to the surfaces of the core, copper sheet, and tubes exposed within the container (Lenz, Column 4, lines 21-32 and Figures 2 and 3). Moreover, Lenz teaches that the copper sheet is at the same time diffusion bonded to the core surface at their interfaces (Lenz, Column 4, lines 33-34).

The internally cooled rotor for an acyclic generator having a ferromagnetic steel core placed in a container of Lenz corresponds to an electro-magnetic rotor of the present invention. The metallic powder, containing mainly copper, loaded into the container of Lenz, corresponds to filling a capsule with a first alloy comprising a first material, i.e., copper, of the present invention. The ferromagnetic steel core diffusion bonded to the metallic powder of Lenz, corresponds to a second alloy that accumulates the first material when welded to the first alloy of the present invention. The copper sheet around the core of Lenz corresponds to a source-layer at one or more a welding zones of the first alloy and the second alloy, wherein the source-layer comprises the first material, i.e., copper, of the present invention. The sealing of the container of Lenz, corresponds to enclosing the capsule around the first alloy, the second alloy, and the source-layer of the present invention. The hot isostatic pressing of the container to cause diffusion bonding of the metallic powder to the core through increased temperatures and pressures of Lenz corresponds to welding the first alloy and the second alloy at the one or more welding zones of the first alloy and the second alloy inside a hot isostatic pressing of the present invention.

While Lenz teaches a ferromagnetic steel core with a cylinder copper conductor diffusion bonded to the core with a multiplicity of cooling tubes embedded in the copper conductor (Lenz, Abstract), Lenz does not explicitly disclose the solid rod  comprises a surface having grooves formed along at least a portion of the surface.
With respect to the difference, Molina teaches a method for manufacturing structural steel components with local reinforcements, where the steel product comprises grooves in a zone to be reinforced and then depositing a reinforcement material on the inner surface of the grooves (Molina, [0012]).
As Molina expressly teaches machining the grooves in the steel permits a precise material deposition process as the zone is already predefined, the use of the groove enables the combination of two different reinforcement types, improves resistance to buckling forces, and improves the behavior of the reinforcement (Molina, [0015]). 
In light of the motivation to machine grooves in the outside surface of a steel core material as taught in Molina above, it therefore would have been obvious to one of ordinary skill in the art to machine grooves on the outside of the ferromagnetic steel core of Lenz prior to adding the cladding layer in order to provide a precise material deposition zone, enable to combination of different reinforcement types, improve the resistance to buckling forces, and improve the behavior of the cladding section (Molina, [0015]), and thereby arrive at the present invention. 
Given that the combination of Lenz in view of Molina provides for grooves to be machined into the surface of the steel core, the process of Lenz would also provide a second alloy accumulating in the grooves in the solid steel rod as presently claimed. 
	






Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz in view of Molina as applied to claim 1 above, and further in view of Hasegawa et al. (JP 2001211615A) (hereinafter “Hasegawa”).
The Examiner has provided a machine translation of JP 2001211615A. The citation of the prior art in this rejection refers to the machine translation.
Regarding claims 4 and 5, while Lenz teaches that shoulders, grooves, and lands are machined into the cylinder periphery (Lenz, Column2, lines 57-59), Lenz does not explicitly disclose wherein the cladding forms recessed short circuit rings on the solid steel rod or providing steel end ring in the capsule, wherein the increasing pressure and temperature within the chamber further causes the steel end rings to weld to the solid steel rod and the cladding.
With respect to the difference Hasegawa teaches a method for manufacturing a rotor cage-type induction motor comprising a rotor core and a rotor conductor, in which the rotor conductor consists of a pair of cylindrical end ring portions that surround the rotor core in a ring shape and a relatively thin coating portion that connects the end ring portions (Hasegawa, [0001] and [0014]). Hasegawa also teaches a stepped recess corresponds to the end ring portion and the coating portion is formed on the surface of the rotor cores made of a soft magnetic material (Hasegawa, [0014]). Moreover, Hasegawa teaches that the end ring portion and the coating portion are tightly adhered and filled in the stepped recess under vacuum by a HIP device (Hasegawa, [0014]).  
As Hasegawa expressly teaches, the joining of the end ring portion and the coating portion in the stepped recesses of the rotor core, creates no local concentration, and the stress due to centrifugal force is reduced, have high tensile strength, and withstand high peripheral speed (Hasegawa, [0017]). 
Lenz, Molina, and Hasegawa are analogous art as they are all drawn a method of adding an extra powder layer to the outside of select portions of a steel core material (Lenz, Abstract; Molina, Abstract; Hasegawa, [0014]). 

In light of the motivation to form stepped recesses that are filled with an end ring portion and a coating portion as taught in Hasegawa above, it therefore would have been obvious to one of ordinary skill in the art that the cladding would form stepped recesses and that end rings could be placed prior to being placed in the container of Lenz and then subjected to HIP to weld the end rings to the core in order to reduce the stress due to centrifugal force, increase the tensile strength, and withstand high peripheral speed, and thereby arrive at the claimed invention. 
	
 
Response to Arguments
Regarding the objection to the abstract of record, the Examiner also double checked the word count and agrees that there are 144 words, therefore, the previous objection is withdrawn.
Regarding the previous claim objection and 35 U.S.C. 112(b) rejections over claims 11-19, since Applicant canceled these claims, the claim rejections and objection are withdrawn.
Applicant primarily argues:
“The combination of features recited in claims 1 and 20 are not disclosed, taught, nor otherwise suggested by the cited references. More specifically, Lenz fails to teach or suggest “providing a solid steel rod having a variable diameter in a capsule, the steel rod having a surface comprising grooves formed along at least a portion of the surface; providing an alloy powder layer in the capsule positioned around select portions of the solid steel rod over the grooves” as presently recited in independent claim 1 or “filling a capsule with a solid rod comprising a first alloy, wherein the first alloy comprises a first material and wherein the solid rod comprises a surface having grooves formed along at least a portion of the surface” as presently recited in independent claim 20. Instead, as shown in FIG. 2, reproduced below, Lenz teaches a steel core 12 having a copper sheet 18 bonded to the peripheral surface of the steel core. The copper sheet is provided with grooves to seat cooling tubes 42. Lenz further discloses: “The [copper] sheet is spot welded to the core at numerous points as indicated at 46 and then machined to provide a plurality of full-length axially extending grooves 48 semi-circular in cross section such as to conform to the circular contour of tubes 42.” Lenz, Col. 3, Ln. 59-63 (Emphasis added). Lenz includes the grooves in the sheet of copper because the cooling tubes embedded in the copper sheet act as a cylindrical conductor for an internally cooled rotor.”
Remarks, pg. 8-9
The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant primarily argues that Lenz does not expressly teach the claimed grooves in the solid steel rod. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Lenz does not disclose the entire claimed invention. Rather, Molina is relied upon to teach claimed elements missing from Lenz. See point 12 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738